711 N.W.2d 298 (2006)
LAWRENCE M. CLARKE, INC., Plaintiff-Counterdefendant-Appellant,
v.
SMRT, L.L.C., Defendant/Counter-plaintiff/Cross-Plaintiff/Third-Party Plaintiff-Appellee, and
Stonewood Corporation, The Norman Steel, Inc., Money Purchase Pension Trust, The Norman Steel, Inc. Retirement Profit Sharing Trust, The Lawrence Steel, Inc. Money Purchase Pension Trust, Grand River Infrastructure, Inc., and Iden & Fink, Defendants, and
Transenvironmental Engineers, Inc., Defendant/Cross-Defendant, and
Hanuman Marur, Third-Party Defendant.
Docket No. 129231, COA No. 250671.
Supreme Court of Michigan.
February 24, 2006.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this appeal is considered, and the appeal is DISMISSED with prejudice and without costs.